

109 HR 5413 IH: Outdoors for All Act
U.S. House of Representatives
2021-09-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 5413IN THE HOUSE OF REPRESENTATIVESSeptember 29, 2021Ms. Barragán (for herself, Mr. Turner, Ms. Jackson Lee, Ms. Norton, Mr. Connolly, Mr. Cohen, Ms. Matsui, Mr. Espaillat, Mr. Kilmer, Ms. DeGette, Mr. Lowenthal, Mr. Fitzpatrick, Ms. Brownley, Ms. Moore of Wisconsin, Mr. Larson of Connecticut, Ms. Blunt Rochester, Mr. Huffman, Mr. Sires, Mr. Gallego, Mr. Tonko, Ms. Tlaib, Mr. Blumenauer, and Mr. Neguse) introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo codify the existing Outdoor Recreation Legacy Partnership Program of the National Park Service, and for other purposes.1.Short titleThis Act may be cited as the Outdoors for All Act.2.DefinitionsIn this Act:(1)Eligible entityThe term eligible entity means an entity that represents or otherwise serves a qualifying area.(2)Eligible nonprofit organizationThe term eligible nonprofit organization means an organization that is described in section 501(c)(3) of the Internal Revenue Code of 1986 and is exempt from taxation under section 501(a) of such code. (3)EntityThe term entity means—(A)a State;(B)a political subdivision of a State, including—(i)a city; (ii)a county; and(iii)a special purpose district that manages open space, including a park district; and(C)an Indian Tribe or Alaska Native or Native Hawaiian community or organization. (4)Indian tribeThe term Indian Tribe has the meaning given the term in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304).(5)Low-income communityThe term low-income community means any census block group in which 30 percent or more of the population are individuals with an annual household equal to, or less than, the greater of—(A)an amount equal to 80 percent of the median income of the area in which the household is located, as reported by the Department of Housing and Urban Development; and(B)an amount equal to 200 percent of the Federal poverty line.(6)Outdoor recreation legacy partnership programThe term Outdoor Recreation Legacy Partnership Program means the program established under section 3(a).(7)Qualifying areaThe term qualifying area means—(A)an area that has a population of 30,000 or more in the most recent census; or (B)an area administered by an Indian Tribe or an Alaska Native or Native Hawaiian community organization.(8)SecretaryThe term Secretary means the Secretary of the Interior.(9)StateThe term State means each of the several States, the District of Columbia, and each territory of the United States. 3.Grants authorized(a)Establishment of program(1)In generalThe Secretary shall establish an outdoor recreation legacy partnership program under which the Secretary may award grants to eligible entities for projects—(A)to acquire land and water for parks and other outdoor recreation purposes in qualifying areas; and(B)to develop new or renovate existing outdoor recreation facilities that provide outdoor recreation opportunities to the public in qualifying areas.(2)PriorityIn awarding grants to eligible entities under paragraph (1), the Secretary shall give priority to projects that—(A)create or significantly enhance access to park and recreational opportunities in an urban neighborhood or community;(B)engage and empower underserved communities and youth;(C)provide employment or job training opportunities for youth or underserved communities;(D)establish or expand public-private partnerships, with a focus on leveraging resources; and(E)take advantage of coordination among various levels of government. (b)Matching requirement(1)In generalAs a condition of receiving a grant under subsection (a), an eligible entity shall provide matching funds in the form of cash or an in-kind contribution in an amount equal to not less than 100 percent of the amounts made available under the grant.(2)WaiverThe Secretary may waive all or part of the matching requirement under paragraph (1) if the Secretary determines that—(A)no reasonable means are available through which the eligible entity can meet the matching requirement; and(B)the probable benefit of the project outweighs the public interest in the matching requirement.(3)Administrative expensesNot more than 10 percent of funds provided to an eligible entity under a grant awarded under subsection (a) may be used for administrative expenses.(c)ConsiderationsIn awarding grants to eligible entities under subsection (a), the Secretary shall consider the extent to which a project would—(1)provide recreation opportunities in underserved communities in which access to parks is not adequate to meet local needs;(2)provide opportunities for outdoor recreation and public land volunteerism;(3)support innovative or cost-effective ways to enhance parks and other recreation—(A)opportunities; or(B)delivery of services;(4) support park and recreation programming provided by cities, including cooperative agreements with community-based eligible nonprofit organizations; and(5)develop Native American event sites and cultural gathering spaces.(d)Eligible uses(1)In generalSubject to paragraph (2), a grant recipient may use a grant awarded under subsection (a) for a project described in paragraph (1) or (2) of that subsection.(2)Limitations on useA grant recipient may not use grant funds for—(A)incidental costs related to land acquisition, including appraisal and titling;(B)operation and maintenance activities;(C)facilities that support semiprofessional or professional athletics;(D)indoor facilities, such as recreation centers or facilities that support primarily non-outdoor purposes; or(E)acquisition of land or interests in land that restrict access to specific persons.4.National park service requirementsIn carrying out the Outdoor Recreation Legacy Partnership Program, the Secretary shall—(1)conduct an initial screening and technical review of applications received; (2)evaluate and score all qualifying applications; and(3)provide culturally and linguistically appropriate information to eligible entities (including low-income communities and eligible entities serving low-income communities) on—(A)the opportunity to apply for grants under this Act;(B)the application procedures by which eligible entities may apply for grants under this Act; and(C)eligible uses for grants under this Act.5.Reporting(a)Annual reportsNot later than 30 days after the last day of each report period, each State lead agency that receives a grant under this Act shall annually submit to the Secretary performance and financial reports that—(1)summarize project activities conducted during the report period; and(2)provide the status of the project.(b)Final reportsNot later than 90 days after the earlier of the date of expiration of a project period or the completion of a project, each State lead agency that receives a grant under this Act shall submit to the Secretary a final report containing such information as the Secretary may require.6.Revenue sharing(a)In generalSection 105(a)(2)(B) of the Gulf of Mexico Energy Security Act of 2006 (43 U.S.C. 1331 note; Public Law 109–432) is amended by inserting before the period at the end , of which 25 percent shall be used by the Secretary of the Interior to provide grants under the Outdoors for All Act.(b)Supplement not supplantAmounts made available to the Outdoor Recreation Legacy Partnership Program as a result of the amendment made by subsection (a) shall supplement and not supplant any other Federal funds made available to carry out the Outdoor Recreation Legacy Partnership Program. 